Citation Nr: 1231604	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for residuals of bilateral ear infections, to include ear fungus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran provided testimony at a September 2010 hearing before a former Veterans Law Judge and in August 2012 testified before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks entitlement to service connection for residuals of bilateral ear condition as a result of ear infection during service.  In November 2010, the Board remanded the claim specifically to afford the Veteran a VA ear, nose and throat (ENT) examination.  The Board notes that while the Veteran underwent a VA audiology examination in March 2011, the April 2011 VA ENT opinion obtained was based solely on a review of the claims folder.  In addition, and while a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA) was subsequently obtained in January 2012, a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board finds the April 2011 VA ENT opinion to be inadequate as the examiner did not provide an opinion as to whether any current ear symptoms, other than hearing loss, are related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a VA ENT examination.  

The Board notes service treatment records reflect that the Veteran was admitted for inpatient treatment on July 16, 1949, with complaints of left ear symptoms, for which the provisional diagnosis was "External otitis media [with] perforation of drum," and the diagnosis entered in the discharge summary was acute otitis media, suppurative.  Symptoms were noted to include an inflamed and swollen external auditory canal with a purulent discharge and increased opacity of the drum.  In addition to a blast perforation of the left ear drum, the treatment records note "sinusitis summer of 1948" and a January 20, 1949 entry reflects that he sustained hypertension with blood pressure of 160/80 for the previous two days.  

The Board further notes that the January 2012 VHA opinion is to the effect that while the middle ear infection - otitis media and the external ear infection - otitis externa during service were related due to a perforated left ear drum, in the absence of a perforated drum, middle ear infections are not related to external ear infections.  The Board notes that while the VHA opinion states that a chronic perforation was not apparent based on the March 2011 VA audiologic examination report showing normal tympanic membranes, hearing testimony before the undersigned was to the effect that a continuity of symptoms since separation included not only fungus and cerumen impaction but also scarring of the tympanic membrane.  Transcript at 9 (2010).  Regardless, the appeal must be remanded to afford the Veteran a VA ENT examination.  Stegall.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his ear symptoms during and/or since service.  

2.  Any additional pertinent records identified by the Veteran during the course of the remand should be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder.  
      
3.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo a VA ENT examination with an otolaryngologist to determine the nature, extent, onset and etiology of any ear symptoms and/or any residuals of the in-service ear infection found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings reported in detail.  The examiner should comment on the relevant findings during service, to include the middle and external ear infections with a perforated left ear drum, along with the contemporaneous onset of hypertension, as well as the Veteran's report regarding continuity of symptoms since service, to include any scarring of the tympanic membrane found to be present, and provide an opinion as to whether it is at least as likely as not that any part of current ear symptoms or any residuals of the in-service ear infection, found to be present are related to the in-service ear infection or are caused or aggravated by service-connected hearing loss.  

The rationale for all opinions expressed should be provided in a legible report. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

